190 F.2d 207
Robert Allen WORTHINGTON, Appellant,v.UNITED STATES of America, Appellee.
No. 11329.
United States Court of Appeals Sixth Circuit.
June 4, 1951.

Appeal from the United States District Court for the Southern District of Ohio, Cincinnati; John H. Druffel, Judge.
Robert Allen Worthington, in pro. per.
Ray J. O'Donnell, Cincinnati, Ohio, Joseph Bullock, Cincinnati, Ohio, for appellee.
Before HICKS, Chief Judge, and MARTIN and MILLER, Circuit Judges.
PER CURIAM.


1
This appeal having been considered by the Court;


2
It is ordered that the judgment be affirmed on the Findings of Fact and Conclusions of Law of the District Judge.